
	
		II
		112th CONGRESS
		2d Session
		S. 3251
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Ms. Klobuchar (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 46, United States Code, with respect to
		  Mille Lacs Lake, Minnesota, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mille Lacs Lake Freedom To Fish Act of
			 2012.
		2.Mille Lacs
			 LakeSection 4101(1) of title
			 46, United States Code, is amended by inserting before the semicolon the
			 following: (except that, for purposes of this section, the navigable
			 waters of the United States shall be treated as not including Mille Lacs Lake,
			 Minnesota).
		
